DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kamo et al. (US5746916).
As to claim 1, Kamo et al. discloses a separator, comprising; a porous substrate; and a porous layer, wherein the porous layer is disposed on a surface of the porous substrate and comprises inorganic particles and a binder (col. 8 lines 34-67, col. 11 lines 27-35).  As to the porous substrate has an absolute plastic deformation rate in a first direction ranging from about 40% to about 1800%, and wherein the absolute plastic deformation rate is calculated according to an equation (L2 - LO)/LO x 100%, where LO refers to a length of the porous substrate before stretching and L2 refers to a length of the porous substrate after the porous substrate is stretched to breakage and docked along the fracture caused by the breakage and flattened, Kamo that the stretching length is 2 to 10 times the length before stretching which is 100 to 900%, therefore if L2 is 2 times bigger than LO than (L2 - LO)/LO x 100% would be 100% (col. 11 lines 27-35).
As to claims 2-5, wherein the porous substrate has an absolute plastic deformation rate in a second direction ranging from about 60% to about 1800%, an absolute plastic deformation rate in the first direction ranging from about 40% to about 1600%; and an absolute plastic deformation rate in the second direction ranging from about 70% to about 1600%, a relative plastic deformation rate in the first direction ranging from about 50% to about 100%; and a relative plastic deformation rate in the second direction ranging from about 60% to about 100%, a relative plastic deformation rate in the first direction ranging from about 65% to about 90%; and a relative plastic deformation rate in the second direction ranging from about 75% to about 90%, Kamo that the stretching length is 2 to 10 times the length before stretching which is 100 to 900%, therefore if L2 is 2 times bigger than LO than (L2 - LO)/LO x 100% would be 100% (col. 11 lines 27-35).
As to claim 6, Kamo et al. discloses wherein the binder comprises at least one selected from the group consisting of a vinylidene fluoride- hexafluoropropylene copolymer, a vinylidene fluoride-trichloroethylene copolymer, polymethyl methacrylate, polyacrylic acid, polyacrylate, polyacrylonitrile, polyvinyl pyrrolidone, polyvinyl acetate, an ethylene-vinyl acetate copolymer, polyimide, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethyl amylopectin, cyanoethyl polyvinyl alcohol, cyanoethyl cellulose, cyanoethyl sucrose, amylopectin, sodium carboxymethyl cellulose, lithium carboxymethyl cellulose, an acrylonitrile-styrene-butadiene copolymer, polyvinyl alcohol, polyvinyl ether, polytetrafluoroethylene, polyhexafluoropropylene, a styrene-butadiene copolymer, and polyvinylidene fluoride (col. 8 lines 48-50).
As to claim 7, Kamo et al. discloses wherein the inorganic particles comprise at least one selected from the group consisting of alumina, silica, magnesia, titanium oxide, hafnium dioxide, tin oxide, cerium dioxide, nickel oxide, zinc oxide, calcium oxide, zirconia, yttria, silicon carbide, eboehmite, aluminum hydroxide, magnesium hydroxide, calcium hydroxide and barium sulfate (col. 8 lines 41-48).
As to claim 8, Kamo et al. discloses wherein the porous substrate comprises a polymer film, a multilayer polymer film or a nonwoven fabric, wherein the polymer film, the multilayer polymer film or the nonwoven fabric is formed by any one or more of the following polymers: polyethylene, polypropylene, polyethylene terephthalate, polybutylene terephthalate, polyphenylene terephthamide, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyaryletherketone, polyetherimide, polyamideimide, polybenzimidazole, polyethersulfone, polyphenylene ether, a cyclic olefin copolymer, polyphenylene sulfide or polyethylene naphthalene (col. 3 lines 35-45).
As to claim 9, Kamo et al. discloses wherein the porous substrate has a thickness ranging from about 1 to about 40 pm (col. 12 line 34).
As to claim 10, Kamo et al. discloses wherein the porous substrate has a porosity ranging from about 10% to about 70% (col. 8 lines 55-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724